Name: Commission Regulation (EC) No 116/2003 of 22 January 2003 fixing the export refunds on olive oil
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32003R0116Commission Regulation (EC) No 116/2003 of 22 January 2003 fixing the export refunds on olive oil Official Journal L 018 , 23/01/2003 P. 0009 - 0010Commission Regulation (EC) No 116/2003of 22 January 2003fixing the export refunds on olive oilTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 1513/2001(2), and in particular Article 3(3) thereof,Whereas:(1) Article 3 of Regulation No 136/66/EEC provides that, where prices within the Community are higher than world market prices, the difference between these prices may be covered by a refund when olive oil is exported to third countries.(2) The detailed rules for fixing and granting export refunds on olive oil are contained in Commission Regulation (EEC) No 616/72(3), as last amended by Regulation (EEC) No 2962/77(4).(3) Article 3(3) of Regulation No 136/66/EEC provides that the refund must be the same for the whole Community.(4) In accordance with Article 3(4) of Regulation No 136/66/EEC, the refund for olive oil must be fixed in the light of the existing situation and outlook in relation to olive oil prices and availability on the Community market and olive oil prices on the world market. However, where the world market situation is such that the most favourable olive oil prices cannot be determined, account may be taken of the price of the main competing vegetable oils on the world market and the difference recorded between that price and the price of olive oil during a representative period. The amount of the refund may not exceed the difference between the price of olive oil in the Community and that on the world market, adjusted, where appropriate, to take account of export costs for the products on the world market.(5) In accordance with Article 3(3) third indent, point (b) of Regulation No 136/66/EEC, it may be decided that the refund shall be fixed by tender. The tendering procedure should cover the amount of the refund and may be limited to certain countries of destination, quantities, qualities and presentations.(6) The second indent of Article 3(3) of Regulation No 136/66/EEC provides that the refund on olive oil may be varied according to destination where the world market situation or the specific requirements of certain markets make this necessary.(7) The refund must be fixed at least once every month. It may, if necessary, be altered in the intervening period.(8) It follows from applying these detailed rules to the present situation on the market in olive oil and in particular to olive oil prices within the Community and on the markets of third countries that the refund should be as set out in the Annex hereto.(9) The Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1The export refunds on the products listed in Article 1(2)(c) of Regulation No 136/66/EEC shall be as set out in the Annex hereto.Article 2This Regulation shall enter into force on 23 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 January 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ 172, 30.9.1966, p. 3025/66.(2) OJ L 201, 26.7.2001, p. 4.(3) OJ L 78, 31.3.1972, p. 1.(4) OJ L 348, 30.12.1977, p. 53.ANNEXto the Commission Regulation of 22 January 2003 fixing the export refunds on olive oil>TABLE>NB:The product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended.The numeric destination codes are set out in Commission Regulation (EC) No 2020/2001 (OJ L 273, 16.10.2001, p. 6).